Citation Nr: 0821761	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1985 to 
October 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO, among other things, granted service 
connection for hypertension and assigned an initial 
noncompensable evaluation thereto.

In June 2006, the veteran filed a Notice of Disagreement as 
to the claims for service connection for seasonal allergic 
rhinitis and low back degenerative disc disease/herniated 
nucleus pulposus with intermittent radiculopathy, bilateral 
buttocks and right calf.  In August 2006, the veteran 
received a Statement of the Case detailing the requirements 
necessary to perfect his appeal.  The Board finds that, 
pursuant to 38 C.F.R. § 20.202, the veteran did not perfect 
his appeal as to these claims due to his failure to submit a 
substantive appeal.  As such, the only issue before the Board 
for appellate consideration is as set forth on the title page 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hypertension is manifested by a history of 
diastolic blood pressure predominantly 100 or more and 
requires use of continuous medication for control.

3.  The veteran's hypertension is not manifested by a 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.



CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, and no 
greater, for hypertension are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.16, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating his claim for VA benefits.  In this respect, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

In an April 2005 letter from the VA Benefits Delivery at 
Discharge Program (BDD), VA advised the veteran of the types 
of evidence that he needed to substantiate the claim of 
entitlement to service connection for hypertension, as well 
as the types of evidence VA would assist in obtaining.  He 
was advised to identify any evidence in support of the 
claims.  In addition, he was informed of the responsibility 
to identify or submit evidence directly to VA.  He was 
advised that VA would obtain any VA records or other 
identified medical treatment records.  In an April 2006 
letter, the veteran was provided with notice as to how VA 
establishes a disability rating and an effective date should 
the underlying claim for service connection be granted 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that VA's duty to notify the 
veteran has been satisfied with respect to the underlying 
service connection claim.
 
Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
hypertension.  The Court held in Dingess that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board also finds that all necessary development has been 
accomplished.  VA has obtained identified service medical 
records.  Furthermore, the veteran was afforded a VA 
examination in June 2005.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Moreover, the veteran asserted in April 
2005 that he had no other information or evidence to submit 
to VA to substantiate his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, 16 Vet. App. 183.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to a Compensable Evaluation for Hypertension

The veteran claims entitlement to a compensable evaluation 
for hypertension.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date 
service connection became effective.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension 
and isolated systolic hypertension may be assigned a 10 
percent evaluation where the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires evidence of diastolic pressure of predominantly 110 
or more, or; systolic pressure predominantly 200 or more.

Service medical records indicate that medication has been 
used to control the veteran's hypertension since September 
2002 when his blood pressure was 130/102.  Prior to being 
placed on medication, the veteran's blood pressure reading in 
August 2002 was 138/104.  Between October 2002 and June 2005, 
when the veteran was on continuous medication, his systolic 
blood pressure readings ranged from 116 in June 2003 to 142 
in October 2004 and his diastolic blood pressure readings 
ranged from 70 in July 2003 and October 2004 to 100 in 
October 2002.  

At a June 2005 VA examination, the veteran related that he 
developed high blood pressure in 2002.  He denied any 
increasing symptoms.  He was diagnosed as having 
hypertension, and the examiner commented that the veteran was 
treated with medication to control his hypertension.  There 
was no blood pressure reading or complaint of interference 
with employment reported by the examiner.

After a review of all medical evidence of record, the Board 
finds that the medical evidence establishes that the veteran 
has a history of diastolic blood pressure predominantly 100 
or more and requires continuous use of medication, so as to 
warrant a 10 percent initial evaluation.  Specifically, since 
the veteran was first found to have elevated blood pressure, 
there have been three readings of diastolic blood pressure 
higher than 100: 104 in August 2002, 102 in September 2002, 
and 100 in October 2002.  While these are not the only blood 
pressure readings in the service medical records, the veteran 
has been on continuous medication to control his blood 
pressure since September 2002 and is shown to have responded 
to such treatment.  Consequently, the Board finds that the 
veteran has a history of diastolic blood pressure 
predominantly 100 or more.   

Because the evidence shows a history of diastolic blood 
pressure around 100 that is only controlled through the use 
of medication, a 10 percent rating is granted as of the 
veteran's discharge from service.  The preponderance of the 
evidence, however, is against an evaluation in excess of 20 
percent because no criterion for that level of disability is 
met.  Specifically, the veteran's diastolic blood pressure is 
not predominantly 110 or more nor is his systolic blood 
pressure predominantly 200 or more.  As the evidence is not 
in equipoise to warrant the assignment of the next higher 
evaluation, the statutory provisions regarding resolution of 
reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b).  
Therefore, an increased evaluation to 10 percent, but no 
higher, is granted.  The evidence does not suggest the need 
for staged ratings.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hypertension and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating any 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
hypertension and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by the need to take medication for 
hypertension has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board finds 
that the 10 percent rating assigned in this decision 
adequately reflects the level of disability experienced by 
this veteran.  Therefore, a rating higher than 10 percent is 
denied on a schedular basis and there is no need to refer the 
claim for further consideration of an extra-schedular 
evaluation.


ORDER

A 10 percent evaluation for hypertension is granted, subject 
to law and regulations governing the effective date of an 
award of monetary compensation.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


